 
Exhibit 10.25




December 20, 2007




Mr. Randall W. Cope


Dear Randy:


In connection with your termination of employment effective January 2, 2008 (the
“Termination Date”), GateHouse Media, Inc. (the “Company”) will provide you with
the valuable benefits described below, which you would not otherwise be entitled
to receive, in lieu of those payments and benefits to which you would be
entitled in accordance with the terms and conditions of (a) the Employment
Agreement among you, the Company and GateHouse Media Operating, Inc. (f/k/a
Liberty Group Operating, Inc.), dated May 9, 2005 (the “Employment Agreement”)
and (b) the Amended and Restated Management Stockholder Agreement dated as of
March 1, 2006, by and between the Company, FIF III Liberty Holdings, LLC and Mr.
Cope (the “S/H Agreement”), provided you timely sign and return this Letter
Agreement. In this regard, you hereby resign, effective as of the Termination
Date, from your position as Co-President and Co-Chief Operating Officer, and
from all other positions, directorships and memberships that you hold with the
Company or any of its subsidiaries or affiliates.



1.
Description of Severance



In return for the execution of this Letter Agreement, and in lieu of any
payments and benefits to which you would be entitled in accordance with the
Employment Agreement and the S/H Agreement (except as may be otherwise required
by applicable law):



(a)
the Company will to pay you an amount equal to your base salary at the current
rate of $200,000 per annum for a period commencing on the Termination Date
through the two (2) month anniversary of the Termination Date, payable in one
“lump sum” installment on or before January 17, 2008;




(b)
the Company will accelerate the vesting of all your outstanding GateHouse Media,
Inc. restricted stock grants (representing 105,453 shares of Common Stock of the
Company) to the Termination Date. This is in addition to the 30,000 shares of
Common Stock of the Company that you purchased in 2005;




(c)
the Company will continue your coverage under the Company’s medical plan at the
same levels as such benefits that have been provided to you, and in connection
therewith you will periodically pay to the Company amounts equivalent to that
which you paid as required employee contributions immediately prior to the
Termination Date, until the earlier of (i) the period of time it takes you to
become eligible for the medical benefits program of a new employer or (ii)
twelve (12) months from the Termination Date. You acknowledge that your
termination of employment on the Termination Date shall constitute a “qualifying
event” for the purposes of the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”). You further acknowledge on behalf of yourself and your
dependents that any period with respect to which any of them would be eligible
to elect COBRA shall be reduced by the period of post-termination medical
benefit continuation provided under this paragraph 1(c).






--------------------------------------------------------------------------------


Mr. Randall W. Cope
December 20, 2007
Page 2 




In addition, the Company shall pay you for 11 accrued and unused vacation days
as of the Termination Date in accordance with Company policy.


All payments or deliveries due to you under this Letter Agreement shall be
subject to reduction or holdback to satisfy (or until you satisfy) all
applicable federal, state and local employment and withholding tax obligations
to the extent required by law.



2.
Benefits Continuation



Except as expressly provided above, effective the Termination Date, you will no
longer be eligible for, or participate in, the Company’s short term disability,
long-term disability, pension, 410(K), profit sharing benefits, or any other
program not specifically listed herein.



3.
Releases



You acknowledge that the payments and benefits due to you in this Letter
Agreement resulting from your departure from the Company are in lieu of any and
all claims that you may have against the Company or its parent, subsidiaries or
affiliates or any of their respective successors or predecessors (other than
benefits under the Company’s employee benefit plans that by their terms survive
termination of employment and COBRA benefits), and represent liquidated damages
(and not a penalty).


In exchange for the payments and benefits described in paragraphs 1 and 2 above,
certain of which payments and benefits you are not otherwise entitled to, you
hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company, and any parent, subsidiary or affiliated organization of
the Company or any of their respective current or former officers, directors, 5%
stockholders, corporate affiliates, attorneys or employees (collectively, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses (including attorneys’
fees and costs), of every kind and nature, known or unknown, which you ever had
or now have against the Released Parties

 


--------------------------------------------------------------------------------


Mr. Randall W. Cope
December 20, 2007
Page 3
 
including, but not limited to, all claims arising out of your employment, all
claims arising out of your separation from employment, all claims arising from
any failure to reemploy you, all claims and damages relating to race, sex,
national origin, handicap, religious, sexual orientation, benefits and age
discrimination, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. section 2000 et. seq., the Age
Discrimination in Employment Act, 29 U.S.C. section 621 et. seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. section 1001, et. seq., and
the Americans with Disabilities Act, 42 U.S.C. section 12101 et. seq., and
similar state or local statutes including but not limited to, Chapter 213 of the
Missouri Revised Statutes, all wrongful discharge claims, common law tort,
defamation, breach of contract and other common law claims and any claims under
any other federal, state or local statutes or ordinances not expressly
referenced above.
 
You are aware that you may hereafter discover claims or facts in addition to or
different from those you now know or believe to be true with respect to the
matters related herein. Nevertheless, and except as herein provided, it is your
intention to fully, finally and forever settle and release all claims relative
thereto which do now exist, or heretofore have existed between you and the
Company. In furtherance of such intention, the releases given herein shall be
and remain in effect as full and complete releases of all such matters,
notwithstanding the discovery of existence of any additional or different claims
or facts relative thereto.
 
You agree not to initiate, or cause to be initiated against the Company, its
parent, affiliates, subsidiaries and the stockholders, directors, officers and
employees, any compliance review, suit, action, appeal, investigation or
proceeding of any kind, or participate in same, individually or as a
representative or member of a class, unless compelled by law, under any contract
(express or implied), tort, law, or regulation (federal, state or local),
pertaining in any way whatsoever to the matters herein released, nor shall you
be entitled to receive any payment from any such proceeding. Notwithstanding
anything to the contrary contained herein, nothing in this Letter Agreement
shall limit or restrict your right to file administrative charge and/or
participate in a government investigation.


Notwithstanding the foregoing, in no event shall you be deemed by this paragraph
3 to have released: (a) any rights or claims you may have for payments or
benefits under this Letter Agreement; (b) your rights to indemnification or
contribution as provided by law or to protection under the Company’s directors’
and officers’ liability insurance policies, if any (and in the event such
indemnity or insurance rights shall be enhanced you shall be entitled to such
enhanced rights as they relate to action taken while an officer or employee of
the Company); and (c) any claims that cannot be legally waived.



4.
Other Covenants



You hereby acknowledge, confirm and ratify your continuing obligations under the
Employment Agreement and the S/H Agreement, including, but not limited to those
obligations regarding maintaining the confidentiality of Company information and
non-competition restrictions, which obligations survive the termination of your
employment with the Company. Such obligations shall continue whether or not you
sign this Letter Agreement.
 
 

--------------------------------------------------------------------------------


Mr. Randall W. Cope
December 20, 2007
Page 4

 

5.
Nature of Agreement



You and the Company understand and agree that this Letter Agreement is a
severance and settlement agreement and does not constitute an admission of
liability or wrongdoing on the part of you, the Company, or any other person.



6.
Amendment



This Letter Agreement shall be binding upon the parties and may not be modified
in any manner, except by an instrument in writing of concurrent or subsequent
date signed by a duly authorized representative of the parties hereto. This
Letter Agreement is binding upon and shall inure to the benefit of the parties
and their respective agents, assigns, estates, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Letter Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.



7.
Validity



Should any provision of this Letter Agreement be declared or be determined by
any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal and invalid part, term or provision shall be deemed not to be a part of
this Letter Agreement.


 

8.
Entire Agreement and Applicable Law



This Letter Agreement contains and constitutes the entire understanding and
agreement between the parties hereto with respect to your severance benefits and
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments, and writings in connection
therewith. This Letter Agreement shall be governed by the laws of the State of
Missouri to the extent not preempted by federal law.



9.
Acknowledgments




(a)
You acknowledge that you have been given at least twenty-one (21) days to
consider this Letter Agreement and that you are advised to consult with any
attorney of your own choosing prior to signing this Letter Agreement. You may
revoke the Letter Agreement for a period of seven (7) days after signing this
Letter Agreement, and the Letter Agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. In the event of
such revocation this Letter Agreement shall not be effective and you shall not
receive the payments and other benefits provided for herein except to the extent
provided for in any other agreement you may have with the Company.

 



--------------------------------------------------------------------------------


Mr. Randall W. Cope
December 20, 2007
Page 5

 
(b)
You acknowledge that you have been advised by the Company that, generally
speaking, pursuant to federal securities laws, (i) you are considered to be an
affiliate of the Company for ninety (90) days following the Termination Date
and, accordingly, during such period, you must continue to abide by the
Company’s insider trading policy, including pre-clearance requirements and
window periods, (ii) you will continue to be subject to the short swing profit
recovery provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, for up to six (6) months following the Termination Date, and (iii) you
are always subject to federal law, which prohibits all trading based on material
non-public information. The foregoing should not be construed as legal advice
and the Company urges you to consult your personal attorney regarding how
federal securities laws and state “blue sky” laws apply to your particular
situation.




10.
Voluntary Assent



You affirm that no other promises or agreements of any kind have been made to or
with you by any person or entity whatsoever to cause you to sign this Letter
Agreement, and that you fully understand the meaning and intent of this Letter
Agreement. You state and represent that you have had an opportunity to fully
discuss and review the terms of this Letter Agreement with an attorney. You
further state and represent that you have carefully read this Letter Agreement,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.



11.
Confidentiality



Except as to disclosures required by law, or otherwise made by the Company, you
agree not to disclose the terms of this Letter Agreement to anyone other than
the attorneys involved in this matter, your accountants or tax preparers or your
immediate family; and you shall forthwith instruct such attorneys, accountants
or tax preparers and your immediate family not to disclose the terms and
conditions of this Letter Agreement to anyone. You acknowledge and agree that
any disclosure of information contrary to the terms of this paragraph would
cause the Company injury and damage. Any material violation of this provision
shall, in addition to any other rights and remedies to which the Company might
be entitled, disqualify you from receiving any further payments or benefits
hereunder.



--------------------------------------------------------------------------------


Mr. Randall W. Cope
December 20, 2007
Page 6



12.
Execution in Counterparts



To facilitate execution, this Letter Agreement may be executed in as many
counterparts as may be required; and it shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that all such signatures appear on one or more of the counterparts.
All counterparts shall collectively constitute a single agreement. It shall not
be necessary in making proof of this Letter Agreement to produce or account for
more than a number of counterparts containing the respective signatures of, or
on behalf of, all of the parties hereto.


If you have any questions about this Letter Agreement, please call Polly
Grunfeld Sack at 585-598-0032. If you are in agreement with the above terms,
please sign below and a return a signed copy of this letter to me.




Very truly yours,




Michael E. Reed
CEO and President






I hereby agree to the terms and conditions set forth above. I have chosen to
execute this Letter Agreement on the date below. I intend that this letter will
become a binding agreement between me and the Company.
 
 

 
   
   
  Date: ____________________ , 200___       

--------------------------------------------------------------------------------

         Randall W. Cope
   

 
To be returned to Michael E. Reed by January 10, 2008.




 
 

--------------------------------------------------------------------------------



